Name: Council Regulation (EEC) No 2295/86 of 21 July 1986 amending Regulation (EEC) No 3626/82 on implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora
 Type: Regulation
 Subject Matter: natural environment;  international trade;  international affairs
 Date Published: nan

 24. 7 . 86 Official Journal of the European Communities No L 201 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2295/86 of 21 July 1986 amending Regulation (EEC) No 3626/82 on implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora to this Regulation , as well as any other goods which appear from an accompanying document, the packaging or a mark or label , or from any other circumstances, to be parts or derivatives of animals or plants of these species ; (b) any animal or plant, whether alive or dead, of the species listed in Appendices II and III to the Convention, any part or product thereof which is listed in Annex B to this Regulation, as well as any other goods which appear from an accompanying document, the packaging or a mark or label , or from any other circumstances, to be parts or deriva ­ tives of animals or plants of these species unless such parts or derivatives are specifically exempted from the provisions of the Convention by means of an indication to that effect in the Interpretation of Appendices II and III to the Convention .' 2 . Article 6 (2) shall be replaced by the following : '2 . The prohibitions referred to in paragraph 1 shall also apply to the specimens referred to in Article 2 (b) which are not covered by paragraph 1 if they were introduced in violation of Article 5 .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee, Whereas, pursuant to decisions taken at the fourth meeting of the Conference of the Parties to the Conven ­ tion on International Trade in Endangered Species of Wild Fauna and Flora, it is necessary to amend Article 2 of Regulation (EEC) No 3626/82 (3) in order to take account of the revised control system for plants listed in Appendices II and III and animals listed in Appendix III to the Convention , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3626/82 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : 'Article 2 The specimens to which this Regulation applies are : (a) any animal or plant, whether alive or dead, of the species listed in Appendix I to the Convention , any part or product thereof which is listed in Annex B Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 July 1986 . For the Council The President G. HOWE (') OJ No C 272, 11 . 10 . 1983, p. 7 . (2) OJ No C 332, 28 . 11 . 1983, p . 279 . (3) OJ No L 384, 31 . 12 . 1982, p. 1 .